Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final action dated 07/21/2021
In the response filed on 10/21/2021 claims 1, 11, 17 were amended; and claims 2, 12, 18 were canceled. Therefore claims 1, 3-11, 13-17, 19 & 20 are pending and subject to the final action below. 
Response to Arguments
Applicant’s Remarks, concerning the previous objection to claim 1 are found persuasive as applicant has amended or cancelled the claims to overcome the objection.

Applicant’s Remarks, concerning the previous rejection of claims 1-3 -11, 13-17, and 19-20 under 35 U.S.C. 101 have been fully considered and are found persuasive as applicant has amended or cancelled the claims to overcome the rejection.

Applicant’s Remarks, concerning the previous rejection of claims 1-3, 5, 7, 9-13, 15, 17-19 under 35 U.S.C. 102(a)1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over “Correlated Time Series Forecasting using Multi-Task Deep Neural Networks” herein after Cirstea, in view of Ikeda et al (US20210035001A1) hereinafter Ikeda



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5, 7, 9-11, 13, 15, 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea “Correlated Time Series Forecasting using Multi-Task Deep Neural Networks”, in view of Ikeda (US20210035001A1).
With respect to claim 1,
Cirstea distinctly discloses:
“A method comprising:” (see generally FIG. 2, [page1529])
 “receiving time series data associated with one or more sensor values of a piece of machinery at a first time period;” (in FIG. 2, part A shows time series input X = {X^(1), X^(2), X^(3)}; part A is described in reference to FIG. 1, which states that part A takes as input multiple time series, where each input time series contains l measurements, [page 1528 col 2 paragraph 2 lines 1-2]; the l measurements are sensor values associated with  paragraph 1 line 9]); 
“performing a non-linear transformation on the time-series data to uncover nonlinearity of the time-series data to produce one or more nonlinear temporal embedding outputs;” (in FIG. 2, part C shows applying a convolution layers to each univariate time series; part C is described in reference to FIG. 1, which states that they apply convolutions on each time series to extract distinctive
features, [page 1528 col 2 paragraph 3 lines 1-7]; table 1 shows that both CRNN and AECRNN may be used to forecast non-linear relationships, [page 1528 col 1 paragraph 3 lines 1-3]); 
“projecting each of the nonlinear temporal embedding outputs from a first dimension space into a second dimension space” (in FIG. 2, part D shows applying pooling layer; part D is described in reference to FIG. 1, which states that they apply the max-pooling operator to a 1 x l dimension matrix to produce a 1 * l/2 dimension matrix, [page 1528 col 2 paragraph 3 lines 8-12])
 “and identifying at least one causal relationship in the one or more nonlinear temporal embedding outputs,” (to capture the most representative features of the time series, which means representative of a causal relationship between current data and future measurements of the target time series [page 1528 col 2 paragraph 3 lines 8-12]); 
 “projecting the nonlinear temporal embedding outputs in the second dimension space to the first dimension space to produce one or more causality learning outputs;” 
“performing nonlinear dimensional reduction on the one or more causality learning outputs to produce reduced dimension causality learning outputs of a third dimension space;” (in FIG. 2, part H shows the RNN producing forecast for only the target time series with p measurements, so dimension of Z is 1xp, [page 1528 col 2 paragraph 4 line 4]; see also [page 1528 col 2 paragraph 2 lines 4-7]); 
“and mapping the reduced dimension causality learning outputs to one or more predicted outputs, the one or more predicted outputs including a prediction of one or more of the sensor values at a second time period;” (the predicted outputs are mapped to the ground truth outputs by measuring the discrepancy between the two, [page 1528 col 2 paragraph 4 lines 7-9]).
“and predicting an anomaly in a component of the piece of machinery based upon the one or more predicted outputs.” (accurate forecasting may be used to predict anomalies, [page 1527 col 2 paragraph 2 lines 3-4]).
Cirstea does not distinctly disclose:
“wherein the at least one causal relationship includes a cause and an effect”	
However, Ikeda does distinctly disclose: 
“wherein the at least one causal relationship includes a cause and an effect”
“According to the technology of the present disclosure, provided is a causality estimation device including: an input unit configured to input data of a temporally sequential multi-dimensional numerical vector; a regression model learning unit configured to learn a non-linear regression model with which data at a time is predicted from data at a past time by using the input data of the temporally sequential multi-dimensional numerical vector; a causality estimation unit configured to calculate the strength of causality of a dimension i due to a dimension j in the data of the temporally sequential multi-dimensional numerical vector by using the non-linear regression model; and an output unit configured to output the strength of the causality calculated by the causality estimation unit” [0014],  “The causality estimation unit 103 calculates the strength of causality for all combinations of dimensions, and the output unit 105 outputs an N×N matrix in which an element on the i-th row and the j-th column represents the strength of causality of the dimension i due to the dimension j when N represents the number of dimensions.” [0041]) The j-th column is the cause and the ith row is the effect. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the time series forecasting of Cirstea with the causality estimation unit of Ikeda and arrived at a time series forecasting with causality estimation. The motivation for doing so would be for the purpose of understanding the system behavior and clarifying the cause of anomaly’s in the system as taught by Ikeda. (“When temporally sequential multivariate data can be obtained from a system, estimation of the inter-data causality relation based on the obtained data is important for understanding of the system behavior and clarification of the cause of anomaly occurred to the system” [0002]).

With Respect to claim 3, Cirstea and Ikeda disclose all the limitations of claim 1 as above. 
Cirstea further distinctly discloses:
“wherein the performing of the non-linear transformation on the time-series data is
performed by a first stage of a neural network” (the first layer is a set of 3 filters applied in the convolutional layer, [page 1528 col 2 paragraph 3 lines 3-6]).

With Respect to claim 5, Cirstea and Ikeda disclose all the limitations of claim 1 as above. 
Cirstea further distinctly discloses:
“wherein the projecting each of the nonlinear temporal embedding outputs is performed by a second stage of a neural network” (after convolutional layer is applied, pooling layer is applied, [page 1528 col 2 paragraph 3 lines 7-12]).

With Respect to claim 7, Cirstea and Ikeda disclose all the limitations of claim 1 as above. 
Cirstea further distinctly discloses: 
“concatenating the one or more causality learning outputs into a single matrix prior to
performing the nonlinear dimensional reduction on the one or more causality learning outputs” (in the merge pooling layer G of FIG. 2; and described in part E of FIG. 1, the |X| cubes are concatenated into an n-dimensional vector, [page 1528 col 2 paragraph 4 lines 1-2]).

With Respect to claim 9, Cirstea and Ikeda disclose all the limitations of claim 1 as above. 
Cirstea further distinctly discloses: 
“wherein the first dimension space is greater than the second dimension space” (first dimension space is ALPHA matrices of 1 x l, [page 1528 col 2 paragraph 3 line 7]; second dimension space is ALPHA x 1 x l/2, [page 1528 col 2 paragraph 3 line 14]).

With Respect to claim 10, Cirstea and Ikeda disclose all the limitations of claim 1 as above. 
Cirstea further distinctly discloses: 	
“wherein the second dimension space is greater than the third dimension space” (second dimension space is ALPHA x 1 x l/2, [page 1528 col 2 paragraph 3 line 14]; third dimension space is only the target time series with p measurements, [page 1528 col 2 paragraph 4 line 4]).

With respect to claim 11,
Cirstea distinctly discloses:
 “A system for event diagnosis of machinery comprising: a processor; a non-transitory computer readable medium comprising instructions that, when executed by the processor, perform a method, the method comprising” (A computer with Intel i7-4700MQ CPU, 4 cores, 16 GB RAM is used to conduct all experiments, [page 1530 col 1 paragraph 2 lines 3-4]):
“receiving time series data associated with one or more sensor values of a piece of machinery at a first time period;” (in FIG. 2, part A shows time series input X = {X^(1), X^(2), X^(3)}; part A is described in reference to FIG. 1, which states that part A takes as input multiple time series, where each input time series contains l measurements, [page 1528 col 2 paragraph 2 lines 1-2]; the l measurements are sensor values associated with a sewage system, [page 1527 col 1 paragraph 1 line 1]; [page 1528 col 1 paragraph 1 line 9]); 
“performing a non-linear transformation on the time-series data to uncover nonlinearity of the time-series data to produce one or more nonlinear temporal embedding outputs;” (in FIG. 2, part C shows applying a convolution layers to each univariate time series; part C is described in reference to FIG. 1, which states that they apply convolutions on each time series to extract distinctive
features, [page 1528 col 2 paragraph 3 lines 1-7]; table 1 shows that both CRNN and AECRNN may be used to forecast non-linear relationships, [page 1528 col 1 paragraph 3 lines 1-3]); “projecting each of the nonlinear temporal embedding outputs from a first dimension space into a second dimension space” (in FIG. 2, part D shows applying pooling layer; part D is described in reference to FIG. 1, which states that they apply the max-pooling operator to a 1 x l dimension matrix to produce a 1 * l/2 dimension matrix, [page 1528 col 2 paragraph 3 lines 8-12])
 “and identifying at least one causal relationship in the one or more nonlinear temporal embedding outputs,” (to capture the most representative features of the time series, which means representative of a causal relationship between current data 
 “projecting the nonlinear temporal embedding outputs in the second dimension space to the first dimension space to produce one or more causality learning outputs;” (in FIG. 2, part E shows deconvolution layer being applied to produce ALPHA matrices with the same size/dimensions as the matrices in part C, [page 1528 col 2 paragraph 7 lines 1-5]; the auto-encoded layer is used to help train the objective function J_2 of the total objective function for the AECRNN, J_total=J_1+J_2, [page 1529 col 1 paragraph 2 lines 1-5]);
“performing nonlinear dimensional reduction on the one or more causality learning outputs to produce reduced dimension causality learning outputs of a third dimension space;” (in FIG. 2, part H shows the RNN producing forecast for only the target time series with p measurements, so dimension of Z is 1xp, [page 1528 col 2 paragraph 4 line 4]; see also [page 1528 col 2 paragraph 2 lines 4-7]); 
“and mapping the reduced dimension causality learning outputs to one or more predicted outputs, the one or more predicted outputs including a prediction of one or more of the sensor values at a second time period;” (the predicted outputs are mapped to the ground truth outputs by measuring the discrepancy between the two, [page 1528 col 2 paragraph 4 lines 7-9]).
“and predicting an anomaly in a component of the piece of machinery based upon the one or more predicted outputs.” (accurate forecasting may be used to predict anomalies, [page 1527 col 2 paragraph 2 lines 3-4]).

“wherein the at least one causal relationship includes a cause and an effect”	
However, Ikeda does distinctly disclose: 
“wherein the at least one causal relationship includes a cause and an effect”
(“According to the technology of the present disclosure, provided is a causality estimation device including: an input unit configured to input data of a temporally sequential multi-dimensional numerical vector; a regression model learning unit configured to learn a non-linear regression model with which data at a time is predicted from data at a past time by using the input data of the temporally sequential multi-dimensional numerical vector; a causality estimation unit configured to calculate the strength of causality of a dimension i due to a dimension j in the data of the temporally sequential multi-dimensional numerical vector by using the non-linear regression model; and an output unit configured to output the strength of the causality calculated by the causality estimation unit” [0014],  “The causality estimation unit 103 calculates the strength of causality for all combinations of dimensions, and the output unit 105 outputs an N×N matrix in which an element on the i-th row and the j-th column represents the strength of causality of the dimension i due to the dimension j when N represents the number of dimensions.” [0041]) The j-th column is the cause and the ith row is the effect. 
The Motivation for combination is substantially the same as in claim 1.

With Respect to claim 13, Cirstea and Ikeda disclose all the limitations of claim 11 as above. 

“wherein the performing of the non-linear transformation on the time-series data
is performed by a first stage of a neural network” (the first layer is a set of 3 filters applied in the convolutional layer, [page 1528 col 2 paragraph 3 lines 3-6]).

With Respect to claim 15, Cirstea and Ikeda disclose all the limitations of claim 11 as above. 
Cirstea further distinctly discloses:
“wherein the projecting each of the nonlinear temporal embedding outputs is
performed by a second stage of a neural network” (after convolutional layer is applied, pooling layer is applied, [page 1528 col 2 paragraph 3 lines 7-12]).

With Respect to claim 17,
Cirstea distinctly discloses:
“A non-transitory computer-readable medium comprising instructions that, when executed by the processor, perform a method, the method comprising” (16 GB RAM is used to conduct all experiments, where experiments are executed by a computer with Intel i7-4700MQ CPU, 4 cores, [page 1530 col 1 paragraph 2 lines 3-4]):
“receiving time series data associated with one or more sensor values of a piece of machinery at a first time period;” (in FIG. 2, part A shows time series input X = {X^(1), X^(2), X^(3)}; part A is described in reference to FIG. 1, which states that part A takes as input multiple time series, where each input time series contains l measurements, [page 1528 col 2 paragraph 2 lines 1-2]; the l measurements are sensor values associated with  paragraph 1 line 9]); 
“performing a non-linear transformation on the time-series data to uncover nonlinearity of the time-series data to produce one or more nonlinear temporal embedding outputs;” (in FIG. 2, part C shows applying a convolution layers to each univariate time series; part C is described in reference to FIG. 1, which states that they apply convolutions on each time series to extract distinctive
features, [page 1528 col 2 paragraph 3 lines 1-7]; table 1 shows that both CRNN and AECRNN may be used to forecast non-linear relationships, [page 1528 col 1 paragraph 3 lines 1-3]); “projecting each of the nonlinear temporal embedding outputs from a first dimension space into a second dimension space” (in FIG. 2, part D shows applying pooling layer; part D is described in reference to FIG. 1, which states that they apply the max-pooling operator to a 1 x l dimension matrix to produce a 1 * l/2 dimension matrix, [page 1528 col 2 paragraph 3 lines 8-12])
 “and identifying at least one causal relationship in the one or more nonlinear temporal embedding outputs,” (to capture the most representative features of the time series, which means representative of a causal relationship between current data and future measurements of the target time series [page 1528 col 2 paragraph 3 lines 8-12]); 
 “projecting the nonlinear temporal embedding outputs in the second dimension space to the first dimension space to produce one or more causality learning outputs;” (in FIG. 2, part E shows deconvolution layer being applied to produce ALPHA matrices 
“performing nonlinear dimensional reduction on the one or more causality learning outputs to produce reduced dimension causality learning outputs of a third dimension space;” (in FIG. 2, part H shows the RNN producing forecast for only the target time series with p measurements, so dimension of Z is 1xp, [page 1528 col 2 paragraph 4 line 4]; see also [page 1528 col 2 paragraph 2 lines 4-7]); 
“and mapping the reduced dimension causality learning outputs to one or more predicted outputs, the one or more predicted outputs including a prediction of one or more of the sensor values at a second time period;” (the predicted outputs are mapped to the ground truth outputs by measuring the discrepancy between the two, [page 1528 col 2 paragraph 4 lines 7-9]).
“and predicting an anomaly in a component of the piece of machinery based upon the one or more predicted outputs.” (accurate forecasting may be used to predict anomalies, [page 1527 col 2 paragraph 2 lines 3-4]).
Cirstea does not distinctly disclose:
“wherein the at least one causal relationship includes a cause and an effect”	
However, Ikeda does distinctly disclose: 
“wherein the at least one causal relationship includes a cause and an effect”
“According to the technology of the present disclosure, provided is a causality estimation device including: an input unit configured to input data of a temporally sequential multi-dimensional numerical vector; a regression model learning unit configured to learn a non-linear regression model with which data at a time is predicted from data at a past time by using the input data of the temporally sequential multi-dimensional numerical vector; a causality estimation unit configured to calculate the strength of causality of a dimension i due to a dimension j in the data of the temporally sequential multi-dimensional numerical vector by using the non-linear regression model; and an output unit configured to output the strength of the causality calculated by the causality estimation unit” [0014],  “The causality estimation unit 103 calculates the strength of causality for all combinations of dimensions, and the output unit 105 outputs an N×N matrix in which an element on the i-th row and the j-th column represents the strength of causality of the dimension i due to the dimension j when N represents the number of dimensions.” [0041]) The j-th column is the cause and the ith row is the effect. 
The Motivation for combination is substantially the same as in claim 1.

With respect to claim 19, Cirstea and Ikeda disclose all the limitations of claim 17 as above. 
Cirstea further distinctly discloses:
“wherein the performing of the non-linear transformation on the time-series data
is performed by a first stage of a neural network” (the first layer is a set of 3 filters applied in the convolutional layer, [page 1528 col 2 paragraph 3 lines 3-6]).

	Claims 4, 6, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea in view of Ikeda and further in view of “Explaining Deep Learning Models using Causal Inference” herein after Narendra.

With respect to claim 4, Cirstea and Ikeda disclose all the limitations of claim 3 as above. 
Cirstea and Ikeda do not distinctly disclose:
“wherein the first stage of the neural network includes a residual neural network.”
However, Narendra does distinctly disclose: 
“wherein the first stage of the neural network includes a residual neural network” (popular CNN architectures include LeNet5, VGG19 and ResNet32, [Abstract, lines 12-13]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Cirstea modified by Ikeda with Narendra because this is applying a known technique (Narendra) to a known method and device (Cirstea) ready for improvement to yield predictable results. Cirstea modified by Ikeda teaches all limitations except for the specific type of neural network applied at the first stage/layer. Cirstea modified by Ikeda is ready for improvement because causality is being determined using a neural network, but a specific neural network is not being taught. Narendra teaches that there are three popular convolutional neural networks (LeNet5, VGG19 and ResNet32) that can be used to determine causality, (Narendra, [Abstract, lines 12-13]). Narendra further teaches that between three convolutional neural networks being used to determine causal relationships, ResNet32 is


With respect to claim 6, Cirstea and Ikeda disclose all the limitations of claim 5 as above. 
Cirstea discloses a second stage (after convolutional layer is applied, pooling layer is applied, [page 1528 col 2 paragraph 3 lines 7-12]), 
Cirstea and Ikeda do not distinctly disclose: 
 “wherein the second stage includes one or more directed acyclic graph (DAG) neural network components.”
However, Narendra distinctly discloses: 
“wherein the second stage includes one or more directed acyclic graph (DAG) neural network components.” (pooling layer represented as a node r on a causal DAG, [page 3 col 2 paragraph 5 line 8] – [page 3 col 3 paragraph 6 line 4]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Cirstea modified by Ikeda with Narendra because this is applying a known technique (Narendra) to a known method and device (Cirstea) ready for improvement to yield predictable results. Cirstea modified by Ikeda teaches all limitations except for using a DAG to represent elements of a convolutional neural network. Cirstea modified by Ikeda is ready for 

With respect to claim 14, Cirstea and Ikeda disclose all the limitations of claim 13 as above. 
Cirstea and Ikeda do not distinctly disclose: 
“wherein the first stage of the neural network includes a residual neural network.”
However, Narendra distinctly discloses: 
“wherein the first stage of the neural network includes a residual neural network” (popular CNN architectures include LeNet5, VGG19 and ResNet32, [Abstract, lines 12-13]).
The motivation for combination is substantially the same as in claim 4. 

With respect to claim 16, Cirstea and Ikeda disclose all the limitations of claim 15 as above. 
Cirstea and Ikeda do not distinctly disclose: 
“wherein the second stage includes one or more directed acyclic graph (DAG) neural network components.”
However, Narendra distinctly discloses: 
“wherein the second stage includes one or more directed acyclic graph (DAG) neural network components” (pooling layer represented as a node r on a causal DAG, [page 3 col 2 paragraph 5 line 8] – [page 3 col 3 paragraph 6 line 4]).
The motivation for combination is substantially the same as in claim 6.

With respect to claim 20, Cirstea and Ikeda disclose all the limitations of claim 20 as above. 
Cirstea and Ikeda do not distinctly disclose: 
“wherein the first stage of the neural network includes a residual neural network.”
However, Narendra distinctly discloses:
“wherein the first stage of the neural network includes a residual neural network” (popular CNN architectures include LeNet5, VGG19 and ResNet32, [Abstract, lines 12-13]).
The motivation for combination is substantially the same as in claim 4.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cirstea in view of Ikeda and further in view of “Fast Prediction for Sparse Time Series: Demand Forecast of EV Charging Stations for Cell Phone Applications” herein after Majidpour.

With respect to claim 8, Cirstea and Ikeda disclose all the limitations of claim 1 as above. 

“wherein the mapping of the reduced dimension causality learning outputs to the one or more predicted outputs includes performing a row-wise dot product upon the reduced dimension causality learning outputs.”
However, Majidpour does distinctly disclose:
“wherein the mapping of the reduced dimension causality learning outputs to the one or more predicted outputs includes performing a row-wise dot product upon the reduced dimension causality learning outputs” (rather than using Euclidean distance as a dissimilarity measure use the inverse of a similarity measure such as a dot product, [page 247 col 2 paragraph 3 lines 1-9])

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Cirstea modified by Ikeda with Majidpour because this is applying a known technique (Majidpour) to a known method and device (Cirstea) ready for improvement to yield predictable results. Cirstea and Ikeda teach all limitations except for using a specific dissimilarity measure such as row-wise dot product. Cirstea modified by Ikeda is ready for improvement because the error function that measures the discrepancy between z_i and x_a+l+i may not work if they are generated from sparse matrices. Majidpour teaches that when data is sparse Euclidean distance is not the best measure of dissimilarity, and rather the inverse of a
similarity measure such as dot-product is a better measure (Majidpour, [page 247 col 2 paragraph 3 lines 1-9]). One having ordinary skill in the art would have recognized that applying the known technique of using a dissimilarity measure such as the inverse of a dot product 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2019/0228110 A1 (Yan)
U.S.  Pub. 2019/0102680 A1 (Liu)
U.S.  Pub. 2009/0234467 A1 (Sabe)
H. Qiu, Y. Liu, N. A. Subrahmanya and W. Li, "Granger Causality for Time-Series Anomaly Detection," 2012 IEEE 12th International Conference on Data Mining, 2012, pp. 1074-1079, doi: 10.1109/ICDM.2012.73.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Asija whose telephone number is (571)272-4857. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A./Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148